DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on February 08, 2022.  

Claims 9-10, 13, 16-17, 20, 23-38, and 42-46 were cancelled. Claims 1-8, 11-12, 14-15, 18-19, 21-22, and 39-41 are currently pending, of which, claims 1-8, 11, 14-15, 19, 21-22, and 41 were amended. 

In light of amendments, the objection to claims 4, 6-7, 14, and 15 and the rejection under 112(b) of claims 5-6, 11, 14, 21-22 were withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of amended independent claims 1, 19, and 41 (and their dependent claims) have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations. 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-4, 7-8, 12, 14-15, 18-19, 21-22, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. in Pub. No. US 2012/0327760 A1, hereinafter referred to as Du, in view of Novak et al. in Pub. No. US 2014/0177449 A1, hereinafter referred to as Novak. 

Regarding claim 1, Du discloses an information transmission method, applied to a user equipment (UE) in a vehicle-to-everything (V2X) architecture (method of re-transmitting packet from one UE to another one in D2D, e.g., or V2X, cluster communications, para.26), comprising:
acquiring, by the UE, sidelink retransmission configuration information (receiving, by cooperating UE, signaling for ReTx assignment, e.g., retransmission configuration, [Fig.2] or informing which UE is responsible for retransmission [para.28, lines 8-10]); and 
performing, by the UE, a sidelink feedback or a sidelink retransmission (cooperating device with correct packet reception sends ACK/ NACK message to feedback receiving status, e.g., sidelink feedback, or re-transmits packet to device via recipient link, e.g., D2D link, para.26).
Also, Du discloses NodeB permits devices to handle retransmission (para.53), determining when maximum number of retransmissions is reached (para.54), ACKs/ NACKs are used to guarantee receiving packets correctly (para.25), using MCS, CSI, FB (para.25). 
However, Du does not further disclose:
 the sidelink retransmission configuration information comprises at least one of: a sidelink retransmission manner  a sidelink logical channel or bearer identity, or a sidelink feedback resource or a transmission resource or a retransmission resource; and the sidelink feedback resource or the transmission resource or the retransmission resource comprises: a resource indication for sending sidelink hybrid automatic repeat request (HARQ) feedback; and performing a sidelink feedback or a sidelink retransmission according to the sidelink retransmission configuration information; which are known in the art and commonly applied in communications field for data communications, as suggested in Novak’s disclosure as below.
Novak, from the same field of endeavor, teaches:
the sidelink retransmission configuration information comprises at least one of: a sidelink retransmission manner (comprising HARQ operation, para.78, lines 12-15), a sidelink logical channel or bearer identity, or a sidelink feedback resource or a transmission resource or a retransmission resource; and 
the sidelink feedback resource or the transmission resource or the retransmission resource comprises: a resource indication for sending sidelink hybrid automatic repeat request (HARQ) feedback (allocating resources for HARQ transmission or retransmission, para.163, lines 1-13); and 
performing a sidelink feedback or a sidelink retransmission according to the sidelink retransmission configuration information (transmitting/ receiving ACK/ NACK response, e.g. sidelink feeback, or retransmitting IDS transmission to UE2 according synchronous HARQ assignment and resources allocated for potential retransmissions, [para.174] or UE1 restransmits IDS transmission to UE accordng to HARQ assignment, [para.175, lines 25-27])
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to perform a sidelink feedback or a sidelink retransmission according to the sidelink retransmission configuration information, which comprises specific parameters, such as sidelink manner,channel, resource, … and is signalled by the base station; thus guaranteeing reliability for throughput obtained among members of D2D or V2X communications networks, where devices or vehicles exchange control and data information between other devices/ vehicles  --  by employing assigned feedback schemes, which facilitate effective resource allocations for transmissions/ retransmissions to  D2D/ V2X service cluster members while reducing retransmission delay . 


Regarding claim 2, Du in view of Novak do not disclose wherein the sidelink retransmission configuration information comprises at least one of: sidelink transmission reliability information; media access control (MAC) retransmission configuration information (maximum number of re-transmissions, wherein retransmission is scheduled from NDI included in PDCCH message sent from eNB in synchronous HARQ, e.g., sent via MAC [see para.174 in Novak]); radio link control (RLC) retransmission configuration information; numerology mapped to a sidelink logic channel or a bearer; or frame length information of a transmission time interval (TTI) mapped to the sidelink logical channel or the bearer (, 

Regarding claim 3, Du in view of Novak discloses wherein the sidelink retransmission manner comprises any one of: 
the automatic repeat request (ARQ) continuous retransmission;
a combination of the HARQ retransmission, ARQ feedback and ARQ retransmission; 
a combination of the HARQ feedback, the HARQ retransmission, the ARQ feedback and the ARQ retransmission, 
hybrid automatic repeat request (HARQ) continuous retransmission; or 
HARQ feedback and an HARQ retransmission (HARQ ACK/ NACK feedback [see para.176 in Novak] and HARQ retransmissions [see para.103 in Novak]);

Regarding claim 4,  Du in view of Novak disclose wherein the MAC retransmission configuration information comprises at least one of: a number of the HARQ continuous retransmissions; an HARQ process number; sidelink transmission power; a modulation and coding scheme (MCS) of a sidelink; a redundancy version; or a maximum number of HARQ retransmissions (maximum number of re-transmissions, wherein retransmission is scheduled from NDI included in PDCCH message sent from eNB in synchronous HARQ [see para.174 in Novak]); which would be obvious to also include the maximum number of HARQ retransmissions in MAC retransmission configuration information; so as for the UE to save resources by performing  retransmissions to the maximum number limit.

Regarding claim 7, Du in view of Novak disclose wherein the sidelink feedback resource or the transmission resource or the retransmission resource further comprises at least one of: 
a resource/a resource pool for sidelink communication retransmission (resources for Re-Tx, see para.121 in Du); 
a semi-static resource for the sidelink communication transmission; a pairing resource for the sidelink communication transmission/retransmission and for the sidelink HARQ feedback; or a pairing relationship of the resource for the sidelink communication transmission/ retransmission and the resource for the sidelink HARQ feedback; 
wherein the resource indication for sending the sidelink HARQ feedback comprises at least one of: a time relationship of sidelink transmission and HARQ feedback, a frame offset, a subframe offset, a resource pattern (radio conditions for IDS transmissions indicated by channel quality indicator, see para.34, lines9-19 in Novak) or a resource bitmap, or a resource index.

Regarding claim 8, Du in view of Novak disclose wherein the acquiring, by the UE, the sidelink retransmission configuration information comprises:
receiving, by the UE, the sidelink retransmission configuration information from by a base station (receiving, by cooperating UE, signaling for ReTx assignment rom eNodeB, e.g., retransmission configuration, see Fig.2 in Du); or
acquiring, by the UE, the sidelink retransmission configuration information through pre-configuration information (performing Re-TX using previously allocated resources, see para.184 in Du); or
receiving, by the UE, the sidelink retransmission configuration information sent by a peer UE (receiving retransmitting cluster device assignment signaling, see para.38 in Du).

Regarding claim 12, Du in view of Novak disclose wherein before the acquiring, by the UE, the sidelink retransmission configuration information, the method further comprises:
sending, by the UE, sidelink retransmission indication information to a base station (sending, by UE, buffer status report to eNB [see para.223 in Novak] which result in HARQ retransmission [see para.103 in Novak]) ;
wherein the sidelink retransmission indication information comprises at least one of: a service/bearer reliability requirement/level, a service/bearer packet loss rate requirement, a service type, a priority, a delay requirement, a sidelink retransmission requirement indication, UE-preferred sidelink retransmission manner, sidelink retransmission manner supportable by the UE, a sidelink resource request, or a sidelink buffer status report (sending, by UE, buffer status report to eNB [see para.223 in Novak]).
It is obvious to send buffer status report as a reasonable configuration as it is useful to receive it in order to determine that a retransmission is needed.

Regarding claim 14, Du in view of Novak disclose wherein the performing, by the UE, the sidelink feedback according to the sidelink retransmission configuration information comprises at least one of:
in response to determining that the UE is configured ato perform a  sidelink HARQ feedback, performing, by the UE, the sidelink HARQ feedback by using a received resource for sending the sidelink HARQ feedback (sending a HARQ ACK/NACK response using designated resources, see para.132 in Novak); or
in response to determining that the UE is configured to perform the sidelink automatic repeat request {ARQ} feedback, performing, by the UE, the sidelink ARQ feedback according to RLC retransmission configuration information (packet with error is handled by higher layer ARQ, e.g., RLC ARQ, see para.165 in Novak).

Regarding claim 15, Du in view of Novak disclose wherein the performing, by the UE, the sidelink retransmission according to the sidelink retransmission configuration information comprises at least one of:
in response to determining that the UE chooses to or is configured to perform as HARQ continuous retransmission, performing, by the UE, the sidelink retransmission according to a number of HARQ continuous retransmissions ;
in response to determining that the UE chooses or is configured to perform automatic repeat request {ARQ} continuous retransmission, performing, by the UE, the sidelink retransmission according to a number of ARQ continuous retransmissions;
in response to determining that the UE chooses or is configured to perform HARQ feedback and HARQ retransmission, performing, by the UE, the sidelink retransmission according to one or more of: a maximum number of HARQ retransmissions, sidelink transmission power, an MCS of the sidelink and the redundancy version;
in response to determining that the UE selects or is configured as a combination of HARQ retransmission, ARQ feedback and ARQ retransmission, performing, by the UE, the sidelink retransmission according to a number of HARQ continuous retransmissions and RLC retransmission configuration information;
in response to determining that the UE selects or is configured as a combination of HARQ feedback, HARQ retransmission, ARQ feedback and ARQ retransmission, performing, by the UE, the sidelink retransmission according to one or more of: the maximum number of HARQ retransmissions, the sidelink transmission power, a modulation and coding scheme {MCS} of the sidelink, the redundancy version and RLC retransmission configuration information; or
performing, by the UE, the sidelink retransmission by using pre-configured sidelink retransmission configuration information (performing sidelink retransmission by using predetermined number of times a packet is re-transmitted during a session set-up message, or the number may be known through another predefined configuration such as standardization, see parra.165 in Novak). 

Regarding claim 18, Du in view of Novak disclose wherein before or after the performing, by the UE, the sidelink retransmission according to the sidelink retransmission configuration information, the method further comprises:
receiving, by the UE, a data packet lost on a sidelink sent by the base station (receiving, by destination device, packet with error, e.g., or lost or missing packet, wherein packet is sent by eNodeB, see paa.26 in Du).


Regarding claim 39, claim 39 is rejected for substantially same reason as applied to claim 1, except that Novak [in claim 39] also discloses a user equipment having a non-transitory storage medium, comprising stored programs, wherein, when executed, the programs execute the information transmission method (including storage medium including software component, see para.54 and 72 in Novak).

Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 19, except that claim 19 is from the perspective of the base station and does not include the feature of performing the sidelink feedback or a sidelink transmission.

Regarding claim 21, Du in view of Novak discloses sending, by the base station, the sidelink retransmission configuration information to the UE (sending, by eNodeB, signaling for ReTx assignment, e.g., retransmission configuration, para.26 and Fig.2), the method further comprises:
monitoring, by the base station, a transmission and a feedback on a sidelink (monitoring IDS session when radio condition/power level is no longer suitable for D2D, or using CQI feedback on IDS-PUCCH, see para.215 in Novak); and 
configuring or modifying, at least one of, by the base station, a sidelink transmission power or a modulation and coding scheme (MCS) of the sidelink for a first UE, or sending to a second UE, by the base station, a data packet lost on the sidelink (adapting IDS-PUSCH/PDSCH transmission via a modulation and coding scheme (MCS) based on channel conditions and available transmit power at UE, see para.125 in Novak).

Regarding claim 22, Du in view of Novak disclose wherein the sending, by the base station, the data packet lost on the sidelink to the UE which is configured to receive information comprises:
monitoring, by the base station, a transmission and a feedback on the sidelink (monitoring IDS session when radio condition/ power level is no longer suitable for D2D, or using CQI feedback on IDS-PUCCH, see para.215 in Novak); and
when monitoring a negative acknowledgement (NACK) feedback, sending, by the base station through a sidelink resource in a downlink or uplink subframe of a Uu interface, the lost data packet to the UE which is configured to receive information (receiving/ monitoring, by eNodeB, NACK, [see para.26 in Du] or receiving/ monitoring, from UE, NACK [see para.80 in Novak] being  sent in PUCCH via radio interface, e.g., UU interface [see para.55 in Novak], e.g., uplink subframe, see para.79 in Novak], and sending to destination device, packet with error, e.g., or lost or missing packet, see paa.26 in Du), wherein the first UE is configured to send information and the second UE is configured to receive information (a first UE transmits and one or more other UEs receive transmission, see para.38 in Novak).

Regarding claim 40, claim 40 is rejected for substantially same reason as applied to claim 19, except that Novak [in claim 40] also discloses a base station having a non-transitory storage medium, comprising stored programs, wherein, when executed, the programs execute the information transmission method (including storage including instructions and commands to provide wireless communications, see para.64 in Novak).

Regarding claim 41, claim 41 is rejected for substantially same reason as applied to claim 1, except that Novak [in claim 41] also discloses a user equipment (UE), comprising: a communication interface (wireless communication system, element 306 in Fig.300), a memory (memory, para.54),  a processor (processing module, element 302 in Fig.300), and a bus, which is configured to connect the communication interface, the processor and the memory for communication among the communication interface, the  processor and the memory (bus, para.73) to perform recited limitations, and wherein the  communication interface is configured to perform data transmission with an external network element (with eNB, Fig.1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Novak, as applied to claim 2 above, and further in view of Leicht et al. in Pub. No. US 2016/0157181 A1, hereinafter referred to as Leicht and Rawat et al. in Pub. No. US 2016/0352467 A1, hereinafter referred to as Rawat.


Regarding claim 5, Du in view of Novak do not disclose wherein the RLC retransmission configuration information comprises at least one of : 
RLC retransmission configuration information related to a transmission operation, wherein the RLC retransmission configuration information related to the transmission operation comprises: a number of automatic repeat request {ARQ} continuous retransmissions , or any combination of: a maximum number of ARQ retransmissions, a polling retransmission timer, a polling protocol data unit or a number of poll bytes; or RLC retransmission configuration information related to a receiving operation, wherein the RLC retransmission configuration information related to the receiving operation; which are known in the art and commonly applied in communications field for data communications, as suggested in Leicht’s disclosure as below.
Leicht, from the same field of endeavor, teaches:
 RLC retransmission configuration information related to a transmission operation (RLC layer of  sending entity, para.54),  wherein the RLC retransmission configuration information related to the transmission operation comprises: a polling retransmission timer (configuration includes timer denoted "t-PollRetransmit", para.54), a polling protocol data unit (PDU including a status poll bit, para.54) or a number of poll bytes (setting poll bit in header [para.56] and including poll bit for future retransmissions [para.67]); and/or 
RLC retransmission configuration information related to a receiving operation (RLC layer of receiving entity, para.61), wherein the RLC retransmission configuration information related to the receiving operation comprises: a reordering timer and a status prohibition timer (during RLC AMD communication, using t-Reordering timer and  t-StatusProhibit timer, para.61); which would be beneficial to use these timers in monitoring retransmissions.
Du in view of Novak and Leicht do not disclose the RLC retransmission configuration information related to the transmission operation comprises: a number of ARQ continuous retransmissions and the RLC retransmission configuration information related to the receiving operation comprises: the RLC AM sequence number length; which are known in the art and commonly applied in communications field for data communications, as suggested in Rawat’s disclosure as below.
Rawat, from the same field of endeavor, teaches:
the RLC retransmission configuration information related to the transmission operation comprises: a number of ARQ continuous retransmissions (configuring maximum retransmission number, para.57)  and the RLC retransmission configuration information related to the receiving operation comprises: the RLC AM sequence number length (sequence number, para.60). 
Therefore, it would be obvious to one of ordinary skill in the art to use those aforementioned parameters and timers in performing the process of retransmissions; thus providing efficient transmissions/ retransmissions by excluding or prohibiting an outstanding transmission/ retransmission.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Novak, as applied to claim 3 above, and further in view of Rawat.


Regarding claim 6, Du in view of Novak do not disclose wherein:
in condition that the sidelink retransmission manner comprises the HARQ feedback, or the reordering timer is set according to at least one of: the numerology mapped to the sidelink logical channel or the sidelink bearer, or the frame length information of the TTI mapped to the sidelink logical channel of bearer;  the reordering timer is set according to a maximum number of HARQ retransmissions and time required by HARQ retransmission; which is known in the art as suggested in Rawat’s teachings as following.
Rawat teaches the reordering timer is set according to a maximum number of HARQ retransmissions and time required by HARQ retransmission (t_Reordering timer, which is generally set as maximum HARQ transmission number of times of  MAC HARQ RTT, para.47).
Rawat does not clearly state that in condition that the sidelink retransmission manner does not comprise HARQ feedback, the reordering timer is set to be zero, or the reordering timer is not configured.
However, Rawat mentions that if an RLC receiver detects a gap in the SN (sequence number) of received PDUs, it starts a reordering timer (t_Reordering) assuming that the missing PDU still will be retransmitted in the HARQ protocol (para.46). 
It would be obvious that the reordering timer is set to be zero, or the reordering timer is not configured/ or started if the sidelink retransmission manner does not comprise HARQ feedback, and to use those aforementioned parameters and timers in performing the process of retransmissions; thus providing efficient transmissions/ retransmissions by excluding or prohibiting an outstanding transmission/ retransmission.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Novak, as applied to claim 8 above, and further in view of Lee et al. in Pub. No. US 2017/0048922 A1, hereinafter referred to as Lee.

Regarding claim 11, Du in view of Novak do not disclose the receiving, by the UE, the sidelink retransmission configuration information from the peer UE comprises at least one of: receiving, by the UE, PC5 signaling from the peer UE, wherein the PC5 signaling carries the sidelink retransmission configuration information; or receiving, by the UE, sidelink control information (SCI) sent from  the peer UE, wherein the SCI carries a sidelink feedback resource; which are known in the art and commonly applied in communications field for data communications, as suggested in Lee’s teachings as following.
Lee, from the same field of endeavor, teaches:
receiving, by the UE, PC5 signaling sent from the peer UE, wherein the PC5 signaling carries the sidelink retransmission configuration information (receiving, by txUE, D2D communication, e.g., sidelink retransmission configuration information, using PC5 interface between rxUE and txUE, para.187); and/or
receiving, by the UE, sidelink control information (SCI) sent from the peer UE, wherein the SCI carries a sidelink feedback resource (receiving, by rxUE receives configuration information including data of sidelink radio bearer,  para.210 or Fig.19).
Therefore, it would be obvious to one of ordinary skill in the art to receive PC5 signaling and SCI sent by peer UE so as to perform accurate retransmission of data to peer UE.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     



	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465